Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01162-CV
____________
 
LEONARD SHARP,
Appellant
 
V.
 
J. P. MORGAN
CHASE MANHATTAN BANK, Appellee
 

 
On Appeal from the 157th District
Court
Harris County,
Texas
Trial Court Cause No.
04-49670
 

 
M E M O R A N D U M   O P I N I O N




This appeal is from a judgment signed October 17, 2005.  To date, our records show that appellant has
neither established indigence nor paid the $125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
On December 6, 2005, this court notified appellant that his appeal was
subject to dismissal.  In response, on
December 12, 2005, appellant furnished this court with an affidavit of
indigence.  A party who cannot pay the
costs of appeal may proceed without advance payment of costs if a proper
affidavit of indigence is filed in the trial court with or before the notice
of appeal, and no contest is filed. 
Tex. R. App. P. 20.1.  Appellant=s affidavit, filed in this court on
December 12, 2005, is untimely.
In addition, no clerk=s record has been filed.  On December 27, 2005, the clerk responsible
for preparing the record in this appeal informed the court appellant did not
make arrangements to pay for the record. 
The clerk further informed the court that no affidavit of inability to
pay costs was filed in the trial court.  
On December 27, 2005, notification was transmitted to all
parties of the Court's intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant
filed no response.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.